Title: John Jay: Account of Conversations with Franklin, 19 July 1783
From: Jay, John
To: 


          On July 19, the day after the American peace commissioners finalized
            their letter to Livingston, John Adams left for Holland, and Franklin and Jay, to judge
            by the present document, indulged in some moments of relaxed conversation. The
            thirty-eight-year-old Jay had been living at the Hôtel Valentinois with his family for
            more than a month, and Franklin seemed comfortable enough with him by this time to
            reminisce in an unguarded way about prominent people he had met as a young man, in many
            cases before Jay was born. Jay recorded these stories in a small quire reserved for
            occasional anecdotes about people, which he began in 1781 and continued through the
            spring of 1784. In addition to the two entries presented here, Jay also recorded
            anecdotes Franklin told him on unspecified days in September, 1783, and March, 1784,
            which will be published in our next volume. Franklin would
            eventually include some of these stories in his autobiography, but most of what he told
            Jay remained private. Both of the reminiscences recorded on July 19 begin with anecdotes
            about New York attorneys, leading us to suspect that Jay had prompted them.
         
          
            19 July 1783
            Dr. Franklin told me that not long after the elder Lewis Morris (who was once chief
              Justice of N York) came to the Governmt. of N Jersey, he involved himself in a Dispute
              with the Assembly of that Province—
              The Doctr. (who was then a printer at Pha.) went to Burlington while the Assembly was
              sitting there, & were engaged in the Dispute with their Govr.— The House had
              referred his Message to a Committee, consisting of some of their principal Members,
              Jos. Cooper was one of them—but tho they were Men of good Understanding &
              respectable, yet there was not one among them capable of writing a proper ansr. to the
              Message—and Cooper who was acquaintd with the Dr. prevailed upon him to undertake it.—
              He did and went thro the Business much to their Satisfaction.— In Consideration of the
              Aid he gave them in that Way then & afterwards, they made him their Printer (this
              shews the then State of Literature in Jersey).
            Robert Hunter Morris, the Son of the former, and who for about a Year was Govr. of
              Pennsylvania, the Dr. knew very well— It seems that the Dr. was at New York on His Way
              to Boston when Morris arrived there from England— He
              asked the Dr. many Questions abt. Pennsylvania, abt. the Temper of the People, and
              whether he thought it difficult for him to pass his Time agreable among them— The Dr.
              told him nothing wd be more easy if he avoided Disputes with the Assembly—but replied
              he laughingly, why wd. you have me deprive myself of one of my
                greatest pleasures— He was fond of disputing and thought he had Talents for it—
              However added he I will take your advice— On Franklin’s Return from Boston to Pha, he
              found the Govr. and Assembly in warm Altercations— The Dr. was a Member of the
              Assembly, and was appointed to Draw up their answrs. Morris after having sent a
              Message to the Assembly, met Saml. Rhodes and asked him what he thought of it— Rhodes
              said he thought it very smart— Ah sd. Morris I thought so too when I had finished
              it—but tomorrow we shall see Benj. Franklin’s Answer and then I suspect we shall both
              change our Minds— Altho he knew that Franklin conducted the Dispute agt. him—yet they
              were always good Friends, and frequently dined together &c— When the Dr.’s Son was many Years afterwards
              made Govr of Jersey, & was going to take upon him the Govt. Morris came to meet
              him on the Road, and behaved kindly & in a friendly Manner— He was a very good
              natured Man—had Talents & Learning but his Imagination was too strong & he was
              not deep in any thing—
            The elder Lewis Morris was brought up by an Uncle— When young he was very wild— His
              Uncle sent him to the W. Indies with a Vessel and Cargo, which he spent— On his Return
              he married— His Uncle observed to him
              on that occasion “that now when he wanted
              every thing he got himself a Wife”. He replied “that now he did not want every thing”—
              His Uncle asked him What it was that he did not want.— He answered that now he did not want a Wife— Dr. Franklin was told this by
              some of Morris’s Cotemporaries—
          
          
            19 July 1783
            Dr. Franklin says he was very well and long acquainted With Andw. Hamilton the Lawyer
              who distinguished himself on Zengers Tryal at New York— He was a Scotchman who came young into
              Pensylvania, some said he came a Servant— Mr Brooks who in those Days was an old Man
              told Dr. Franklin that he had seen Hamilton who then lived at Lewis Town studying the
              Law in an Osnabrigs Shirt and Trowsers, that he observed him often, and that from his
              great application he predicted that he wd. one Day make a Figure in that Proffession—
              He was a Man of exceeding good Talents & ready Elocution—
            Wm. Allen then one of the most Wealthy Men in Pensa. & afterwards Chf.
              Justice—married Hamilton’s Daughter—
              That Event gave Hamilton more Weight & Consideration— He practiced generously,
              & took no Fees in the Cause of Zenger. The City of New York presented him with the
              Freedom of the City in a Gold Box with handsome Inscriptions—
            He left a good Estate, made by laying out his Money as he acquired it in Lotts &
              Lands wh. rose daily in Value—
            His Son was afterwards Govr of
              Pensylv.—sustained a good Character, had a decent Share of Talents but
              not much improved—
          
        